State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 19, 2016                      520842
________________________________

In the Matter of SARA BB.,
   a Juvenile Delinquent.

WILLIAM J. DURYEA JR., as
   Franklin County Probation                MEMORANDUM AND ORDER
   Officer,
                    Respondent;

SARA BB.,
                    Appellant.
________________________________


Calendar Date:   April 22, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.

                             __________


     Reginald Bedell, Elizabethtown, for appellant.

      Jonathan J. Miller, County Attorney, Malone (David E.
LaPlant of counsel), for respondent.

                             __________


Clark, J.

      Appeal from an order of the Family Court of Franklin County
(Main Jr., J.), entered October 23, 2014, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 3, to find respondent in willful violation of a prior
order of probation, and placed respondent in the custody of the
Office of Children and Family Services for a period of one year.

      After having been adjudicated a juvenile delinquent,
respondent (born in 1997) was placed on probation for two years.
During the two-year period, petitioner commenced this proceeding
alleging that respondent willfully violated the order of
                              -2-                520842

probation. Family Court thereafter accepted respondent's
admission to willfully violating the condition of her probation
requiring her to refrain from engaging in activities that would
constitute an offense if committed by an adult. At that time,
petitioner indicated to Family Court that he was committed to
recommending at the dispositional hearing that respondent be
placed in the custody of the Franklin County Department of Social
Services (hereinafter DSS). At the ensuing dispositional
hearing, however, petitioner recommended that respondent be
placed in the custody of the Office of Children and Family
Services (hereinafter OCFS) and requested to be relieved of his
prior commitment of recommending that respondent be placed with
DSS. Family Court granted petitioner's request, revoked
respondent's probation and placed her in the custody of OCFS for
a period of one year. Respondent now appeals.

      Initially, we observe that since respondent's placement
under the order has expired, her challenge to that placement is
now moot (see Matter of Clarence D., 88 AD3d 1074, 1075 [2011];
Matter of Clifton NN., 64 AD3d 903, 905 [2009]; Matter of
Kashayla L., 56 AD3d 962, 962-963 [2008]). Respondent's
remaining contention, that she should have been allowed to
reconsider her admission to violating the order of probation
after learning of petitioner's changed position regarding the
disposition, implicates the circumstances of her admission to the
violation and, therefore, is not rendered moot (see Matter of
Shaun U., 288 AD2d 708, 708 [2001]). However, because respondent
never moved to reconsider or withdraw her admission after
learning of petitioner's changed position, such contention is
unpreserved for our review (see Matter of David H., 88 AD3d 710,
711 [2011]; Matter of Brandon S., 305 AD2d 609, 610 [2003]). In
any event, the record establishes that, at the time that
respondent entered her admission, Family Court informed her that
it had a variety of dispositional options at its disposal,
including the option of placing her in the custody of OCFS, and
respondent affirmed that no one had made any promise to her
regarding "what [the court] was going to do." Accordingly, we
find no basis upon which to disturb Family Court's finding that
respondent willfully violated the order of probation.

     Garry, J.P., Egan Jr., Lynch and Mulvey, JJ., concur.
                        -3-                  520842



ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court